{¶ 17} I respectfully dissent from the majority opinion.
 {¶ 18} Although appellant's speed may have been "prima-facie unlawful", the complaint failed to allege a necessary element of the offense; i.e., appellant's speed was unreasonable or improper, having due regard to the traffic, surface, and width of the street or highway and any other conditions ["unreasonable for conditions"]. The "prima-facie unlawful" language of the code relates to satisfaction of appellee's burden of proof. It does not relieve or eliminate the necessity for appellee to allege all necessary elements to establish the offense.
 {¶ 19} Because the traffic ticket failed to allege all the necessary elements of the offense, the trial court erred in overruling appellant's motion to dismiss. State v. Oglesby
(September 1, 2000), Erie App. Nos. E-99-077, E-99-076, unreported.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Mansfield Municipal Court of Richland County, Ohio is affirmed.